Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 12/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10877678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for writing data in Flash using chip enable signal but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….an input channel configured to couple at least the multiplexer component to a memory sub- system controller; a plurality of output channels coupled to the multiplexer component, wherein each of the plurality of output channels is further coupled to a respective memory device of a plurality of memory devices, and wherein each of the plurality of output channels is configured to transmit data between the multiplexer component and the respective memory device; and a decoder component coupled to the input channel and each of the plurality of memory devices, wherein the decoder component is configured to perform operations comprising: receiving, from the memory sub-system controller via the input channel, a signal comprising a first signal portion configured to enable the decoder component and a second signal portion configured to identify a particular output channel of the plurality of output channels that is to transmit the data between the multiplexer component and a corresponding memory device; decoding the received signal; and transmitting the decoded signal to each of the plurality of memory devices, wherein the decoded signal is to enable transmission of the data between the multiplexer component and the corresponding memory device via the particular output channel.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135